DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 5, 11, and, 17 have been canceled.  Claims 1, 7, and 13 are amended.  Claims 1-4, 6-10, 12-16, and 18-23 are pending and are considered in this office action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 101, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, and 18-23 are allowed.

REASONS FOR ALLOWANCE
The prior arts in the field (US20180197173A1; US20160342978A1; US20190034926A1; US20160210626A1) teaches a similar apparatus as claims, except the claimed feature of “authenticating, by the payment node, that the transaction settlement instruction is valid, including: finding the transaction contract corresponding to the transaction settlement instruction in the blockchain database based on the transaction contract information; and verifying the signature of the resource request node exists in the transaction contract, including using a public key of the resource request node to verify the signature.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature. Therefore, prior art (US20180197173A1; US20160342978A1; US20190034926A1; US20160210626A1) taken alone or in combination, fail to explicitly teach each and every limitations of either claim 1, or 7, or 13. 
Furthermore, Examiner cannot find prior art of reference dated before September 18, 2017 that teaches the limitations of either claim 1, or 7, or 13. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	7/14/2022

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685